Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as obvious over Chen et al., "Highly transparent conductive Ga doped ZnO films in the near-infrared wavelength range", J Mater Sci: Mater Electron, 2016, vol. 27, pg. 9291-9296 (“Chen”) in view of Nian et al., “Ultraviolet laser crystallized ZnO:Al films on sapphire with high Hall mobility for simultaneous enhancement of conductivity and transparency”, Appl. Phys. Lett. 104, 201907, 2014 (“Nian”).
Considering claim 3, Chen discloses a highly transparent Ga-doped ZnO thin film, the thin film having the following characteristics:  optical transmittance above 80%, at least from 400-800 nm (Chen Fig. 3a and pg. 9293 ¶ 1), resistivity of at most ~ 4 × 10 ohm cm with more than 0.6 atm% Ga-doping (id. Fig. 2 and pg. 9292 ¶ 2), and Hall mobility of ~22 cm-2/ V.s (id. pg. 9293 ¶ 1).  It is noted that these values are all substantially similar to properties exhibited by the claimed film of the instant application (cf. optical transmittance and Hall mobility values as claimed, and resistivity value given in Table 1 of the instant application).  It could therefore be concluded that the Ga-doped ZnO film is substantially similar to that of the present application.  From the data in Table 1 and the XRD shown in Fig. 4 Chen, it is clear that the Ga-doped ZnO film disclosed therein exhibits textured crystal orientation (with the (0002) reflection).  The only difference between the disclosure of Chen and claim 3 is that of 1) the presence of recrystallized grain on the surface of the claimed film and 2) the claimed range of surface roughness.
Re: deficiency 1), it is noted that subjecting a transparent conductive oxide (TCO) film to ultraviolet laser irradiation to effect recrystallization is known in the art for producing films exhibiting improved crystallinity.  It is noted that Chen expressly acknowledges that such a process is known for improving crystallinity of TCO films (Chen §1).  The work id. pg. 2 ¶ 1); furthermore, Nian notes benefits of this process includes higher Hall mobility, grain growth, and crystallinity enhancement (id. abs.).  It is hereby noted that both the method of effecting the laser recrystallization and the advantageous effects thereof as taught in Nian are substantially similar to those described in the instant application.  Therefore, it may be concluded that were person having ordinary skill in the art to apply the UV laser recrystallization technique taught in Nian to the Ga-doped ZnO film of Chen, such a film would also exhibit the claimed grain boundaries.
Both Chen and Nian are analogous, as each is concerned with improving crystallinity of doped ZnO films (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that UV laser recrystallization method taught in Nian may be applied to the Ga-doped ZnO film of Chen, given the substantial similarities between Ga-doped ZnO and AZO (e.g. both are constituted of ZnO doped with a Group 13 metal, the difference being Al is in the third period, while Ga is in the fourth period).  While it is noted that Chen states that the Ga-doped ZnO film disclosed therein attains advantageous properties (e.g. resistivity and Hall mobility) without needing processing, this is accomplished solely via adjustment of the chemical composition of the film, and that given the advantages observed for subjecting AZO to UV laser recrystallization, person having ordinary skill in the art would 
Chen discloses that the as-deposited Ga-doped ZnO film has RMS roughness of 2.9 nm.  However, as noted above, the UV laser recrystallization process improves crystallinity by removing inter-grain defects and inhomogeneities such as voids and gaps, which would in effect also reduce the RMS roughness of the recrystallized film.  Thus, the claimed surface roughness is considered to naturally flow from the recrystallization of grains having roughness of 2.9 nm prior to recrystallization.  Chen in view of Nian therefore renders obvious claim 3.
Considering claims 4 and 7, as discussed above, the film of Chen exhibits properties that fall within the bounds of the claimed ranges.
Considering claim 5, although sheet resistance of the film of Chen is not disclosed, resistivity, which is highly correlated with sheet resistance, is disclosed (as mentioned above).  It may thus be concluded that the film of Chen exhibits sheet resistance that anticipates or renders obvious the range recited in claim 5.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 3-5 and 7 (pg. 5 ¶ 3+ of response filed on 24 May 2021, henceforth “Response”) have been fully 
Applicant’s arguments with respect to 35 U.S.C. 112(a) rejection of claims 3-5 and 7 (pg. 6 ¶ 4+ of Response) have been fully considered.  In view of the amendments to claim 3, the 35 U.S.C. 112(a) rejection of claims 3-5 and 7 has been withdrawn.
Applicant’s arguments with respect to the prior art rejection made in view of Chen  and Nian (pg. 7 ¶ 5+ of Response) have been fully considered.  Although claim 3 as amended introduces an additional limitation re: textured crystalline orientation, this cited references could still read on this limitation (see discussion above).
Applicant also raises additional arguments, but each of these are deemed unpersuasive.
First Applicant alleges 1) that though the reference Chen may have substantially similar properties, this does not necessarily imply substantially similar microstructures (Response pg. 8 ¶ 1).  However, Examiner notes that this is an argument against only one of the references, and not an argument against the rejection as a whole.
Applicant next alleges that 2) there is no suggestion in Nian to use laser crystallization methods for Ga-doped ZnO film (Response pg. 8 ¶ 2).  In response, Examiner notes that the suggestion actually comes from Chen, which recognizes the usefulness of such a laser-induced crystallization method and which also recognizes the advantages of Ga-doped ZnO film for achieving similar advantages similar to that conferred by the methods of Nian.  It would thus not be beyond the thought process of person having ordinary skill in the art to have applied the methods of Nian to the material per se.
Despite the rebuttal to Applicant’s arguments, Examiner notes that the prima facie case of obviousness may nonetheless be overcome via either 1) data showing unexpected results and/or 2) opinion declaration from the Applicant.  Examiner notes that as both co-inventors are listed as authors on the Nian reference, the co-inventors may be particularly well-positioned to explain potential non-obviousness of the combination of the two references.  So far, Applicant has made only a cursory mention of this without any explanation given (Response pg. 9 ¶ 1); furthermore, even if there were elaborations, these would not suffice, for they would be considered to be no more than arguments of a practitioner (as opposed to a declaration by an expert who has averred to the veracity of his/her statements).  Should Applicant be interested in presenting either evidence or an opinion declaration, Applicant is encouraged to contact Examiner for an interview.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781